Case 1:17-cv-00802-GBD-GWG Document 201 Filed 06/01/20 Page 1 of 1

 

4

 

  

 

 

 

oy
i USDC SDNY
DOCUMENT
UNITED STATES DISTRICT COURT ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK i DOC #:
wee ee eee ee ee ee eee eee x Ht . Fi 7D
SHI MING CHEN et al., | DATE FILED:
Plaintiffs, : ORDER
-against- : 17 Civ. 802 (GBD) (GWG)
HUNAN MANOR ENTERPRISE, INC. et al.,
Defendants.
ne i kr xX

GEORGE B. DANIELS, United States District Judge:

The June 9, 2020 conference is adjourned to August 25, 2020 at 9:45 a.m.

Dated: New York, New York SO ORDERED.

June 1, 2020 qd.
R

He pv gq Dorls

oe GER. DANIELS
ed States District Judge

 

 
